IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40614

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 379
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 19, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RICHARD WILLIAM KNIGHT,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of ten years, for two counts of lewd conduct with minor
       under sixteen; and a concurrent unified sentence of fifteen years with five years
       determinate for one count of sexual abuse of a child under sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Richard William Knight was found guilty of two counts of lewd conduct with minor
under sixteen, Idaho Code § 18-1508; and one count of sexual abuse of a child under sixteen,
I.C. § 18-1506(b). The district court sentenced Knight to a unified term of twenty years, with a
minimum period of confinement of ten years for the two counts of lewd conduct with a minor
under sixteen, and a concurrent unified sentence of fifteen years with five years determinate for
the one count of sexual abuse of a child under sixteen. Knight appeals asserting that the district
court abused its discretion by imposing excessive sentences.



                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Knight’s judgment of conviction and sentences are affirmed.




                                                   2